DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 12-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi, US 2015/0350555.
In regard to claim 1, Nishi, US 2015/0350555, discloses an apparatus configured to control an exposure of a capturing unit, the apparatus comprising: 
a determination unit configured to determine an object region from a first image captured by the capturing unit and containing a predetermined object (see para 107-110: the selection unit 72 determines the subject or object region selected by the user); 

an adjustment unit configured to adjust the exposure of the capturing unit based on a luminance value of the acquired region in a second image captured by the capturing unit (see para 130: the setting unit 73 adjusts the image-capture conditions for a first and second object image or subject region to have the same brightness or luminance).
In regard to claim 5, Nishi, US 2015/0350555, discloses the apparatus according to claim 1, wherein the determination unit acquires the first image containing the object at every predetermined time interval and determines the object region from the first image (see para 66-70 and 107).
In regard to claim 6, Nishi, US 2015/0350555, discloses the apparatus according to claim 1, wherein the adjustment unit adjusts the exposure until the luminance after the adjustment becomes a predetermined luminance (see para 130).
In regard to claim 7, Nishi, US 2015/0350555, discloses the apparatus according to claim 1, wherein the acquisition unit acquires the region having a similar luminance value based on a luminance value of each pixel of the first image (see para 70 and 130).
In regard to claim 8, Nishi, US 2015/0350555, discloses an image capturing apparatus comprising: the apparatus according to claim 1 (see claim 1 above); and an 
In regard to claim 9, since Nishi, US 2015/0350555, discloses the apparatus and it operation as described above in claim 1, the method of claim 9 is also disclosed (see claim 1 above).
In regard to claim 12, since Nishi, US 2015/0350555, discloses the apparatus and it operation as described above in claim 5, the method of claim 12 is also disclosed (see claim 5 above).
In regard to claim 13, since Nishi, US 2015/0350555, discloses the apparatus and it operation as described above in claim 6, the method of claim 13 is also disclosed (see claim 6 above).
In regard to claim 14, since Nishi, US 2015/0350555, discloses the apparatus and it operation as described above in claim 7, the method of claim 14 is also disclosed (see claim 7 above).
In regard to claim 15, since Nishi, US 2015/0350555, discloses the apparatus and it operation as described above in claim 1, the memory of claim 15 is also disclosed (see claim 1 above).
In regard to claim 18, since Nishi, US 2015/0350555, discloses the apparatus and it operation as described above in claim 5, the memory of claim 18 is also disclosed (see claim 5 above).
In regard to claim 19, since Nishi, US 2015/0350555, discloses the apparatus and it operation as described above in claim 6, the memory of claim 19 is also disclosed (see claim 6 above).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi, US 2015/0350555, in view of Kodama, US 2014/0176754.
In regard to claim 2, Nishi, US 2015/0350555, discloses the apparatus according to claim 1.  The Nishi reference does not specifically disclose wherein the acquisition unit acquires the region having a similar luminance value based on a luminance histogram of the determined object region and a luminance histogram of the region other than the object region.
Kodama, US 2014/0176754, discloses an image capturing device with object detection functions and that calculated a luminance histogram of an image to correct exposure (see para 29, 51, and 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Nishi, US 2015/0350555, in view of Kodama, US 2014/0176754, wherein the acquisition unit acquires the region having a similar luminance value based on a luminance histogram of 
In regard to claim 10, since Nishi, US 2015/0350555, in view of Kodama, US 2014/0176754, discloses the apparatus and it operation as described above in claim 2, the method of claim 10 is also disclosed (see claim 2 above).
In regard to claim 16, since Nishi, US 2015/0350555, in view of Kodama, US 2014/0176754, discloses the apparatus and it operation as described above in claim 2, the memory of claim 16 is also disclosed (see claim 2 above).

Allowable Subject Matter
Claims 3, 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0171201, discloses a method for adjusting image exposure.  US 2014/0286644, discloses an imaging device that corrects exposure for captured images.  US 2009/0160968, discloses a camera that uses luminance histograms to adjust exposure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs